ORDER
Pursuant to this court’s December 30, 2013 order, Bandwagon, Inc. (“Bandwagon”) and Divix Golf, Inc. (“Divix”) filed status reports indicating that Bandwagon and Divix have stipulated to dismissal of Bandwagon’s appeal (2012-1235). Jeffrey P. Mohr and Remedy Golf, Inc. have not filed status reports.
Upon consideration thereof, It Is Ordered That:
(1) 2012-1235 is dismissed. Each side shall bear its own costs in 2012-1235.
*988(2) Absent a status report from Jeffrey P. Mohr and Remedy Golf, Inc. within 14 days of the date of this order, 2012-1286 will be dismissed for want of prosecution.
(3) The revised official caption in 2012-1286 has been reflected above.